Case
 Case1:21-md-02989-CMA
      1:21-md-02989-CMA Document
                         Document46-2 Enteredon
                                  75 Entered  onFLSD
                                                 FLSDDocket
                                                      Docket04/09/2021
                                                             04/07/2021 Page
                                                                         Page11ofof11




                                             SCHEDULE B

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-2989-MDL-ALTONAGA/Torres

   In re:

   JANUARY 2021 SHORT SQUEEZE
   TRADING LITIGATION
   _________________________________/

                   CERTIFICATE OF UNDERSTANDING REGARDING
             ELECTRONIC FILING IN THE SOUTHERN DISTRICT OF FLORIDA
                    Sean Alexander Burstyn
            I, _____________________________________, the undersigned, do hereby certify that:

                                                                     New York
            1. I am a member of good standing of the Bar of ________________________________.

           2. I have studied, understand, and will abide by the Local Rules for the Southern District
   of Florida.

        3. I have studied, understand, and will abide by the Administrative Procedures governing
   CM/ECF procedures in the Southern District of Florida.

          4. I will only use this electronic filing privilege in the matter captioned above and in no
   other case in the Southern District of Florida, even if I have been granted pro hac vice status in
   another case in the Southern District of Florida.

           5. I understand and agree that any misuse of this electronic filing privilege will be brought
   to the attention of the Honorable Cecilia M. Altonaga and that this privilege may be revoked at
   any time without notice.

           6. If any of the information below changes during the course of this action, I shall file a
   notice of such change in the MDL action, and I shall update my CM/ECF user account pursuant
   to the Administrative Procedures.

            Name                      Sean Alexander Burstyn
            State Bar Number          5533120
            Firm Name                 Burstyn Law Firm PLLC
            Mailing Address           355 Lexington Avenue, 8th Floor, New York, NY 10017
            Telephone Number          (917) 810-8450
            Email Address             Sean.Burstyn@BurstynLaw.com

   Attorney Signature: ________________________________                         April 9, 2021
                                                                        Date: ___________________
